DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.


Allowable Subject Matter
Claims 1-16, 18 & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a third layer containing elemental oxygen, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Claims 15, 16, 18, 20-22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a third layer containing elemental silicon and elemental nitrogen, wherein the first layer is provided between the second layer and the third layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Yasuda (USPGPUB DOCUMENT: 2010/0072539) discloses in Fig 28, see modified figure in office action, a semiconductor device comprising:
a semiconductor layer(101)[0115];
a charge storage layer disposed on the surface of the semiconductor layer(101)[0115] via a first insulating film(102)[0116]; and
an electrode layer(106)[0247] disposed on the surface of the charge storage layer via a second insulating film(105)[0117], wherein the charge storage layer includes a first layer(112)[0245] containing an elemental metal and elemental nitrogen, and a second layer(103)[0247] containing elemental silicon and elemental nitrogen but does not disclose a third layer containing elemental silicon and elemental nitrogen, wherein the first layer is provided between the second layer and the third layer.  Therefore, it would not be obvious to make the structure as claimed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819